Citation Nr: 1713139	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pes planus prior to January 11, 2013, and in excess of 30 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1980 to September 1983, from December 1983 to January 1985, and from January 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral pes planus and assigned a noncompensable evaluation for that disability, effective August 21, 2006-the date he submitted a claim for service connection.  The Veteran timely appealed that assigned evaluation.  During the appeal period, in a January 2013 rating decision, the Veteran's bilateral pes planus was increased to 30 percent disabling, effective January 11, 2013.  Thereafter, in a September 2016 rating decision, the rating for bilateral pes planus was increased to 30 percent from August 21, 2006, and to 50 percent beginning May 25, 2016.  

Also in the September 2016 rating decision, the Veteran was awarded a TDIU, effective June 16, 2015.  In a February 2017 appellate brief, the Veteran's representative argued that the Veteran was entitled to an earlier effective date than June 16, 2015, for the award of TDIU.  In the April 2016 remand, the Board assumed jurisdiction over the claim for TDIU in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the claim of entitlement to a TDIU can be construed as part and parcel of the underlying increased rating claim for bilateral pes planus, which was submitted on August 21, 2006.  The Board must consider whether a TDIU is warranted from then.  

In his July 2010 substantive appeal, VA Form 9, the Veteran requested a Board hearing in Washington, DC.  Later, the Veteran clarified that he wished to have a videoconference hearing before the Board.  The Board remanded this case in April 2014 in order to schedule him for a videoconference hearing.  The Veteran withdrew his request for a Board hearing in May 2014.  Thereafter, the Board remanded these claims again in April 2016 for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required


REMAND

The Board finds that remand is warranted for both claims.  

First, the Veteran seeks a higher initial evaluation for bilateral pes planus.  In an October 2015 brief, the Veteran's representative argued that an extraschedular rating is warranted for the Veteran's bilateral pes planus because the Veteran had to leave employment, in part, as a result of his bilateral foot disability.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  These records show that the Veteran became unemployable for SSA purposes, in part, due to pain from his bilateral foot disability.  In his August 2006 claim for service connection, the Veteran argued that he was unable to stand for periods of time due to his bilateral pes planus, which prevented him from being able to work.   

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

Here, the Veteran and his representative seem to have argued that the Veteran's bilateral pes planus has resulted in marked interference with his employment.  In addition, the representative argued in the February 2017 brief that the Veteran's disability has resulted in such symptoms of a severity that are not adequately contemplate the level of disability in the Veteran's feet, directly addressing the threshold question for extraschedular ratings.  In light of such arguments, the Board finds that the issue of entitlement to an increased rating for bilateral pes planus should be referred to the Director, Compensation Service for extraschedular consideration. 

Next, remand is appropriate for the Veteran's claim of entitlement to a TDIU prior to June 16, 2015.  The Veteran's representative contended in a February 2017 brief that the Veteran was entitled to an earlier effective date for the award.  A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The Veteran is service connected for the following conditions:  PTSD rated as 50 percent disabling from June 16, 2015; bilateral pes planus, rated as 30 percent disabling from August 21, 2006, to May 14, 2016, and as 50 percent disabling from May 15, 2016; a low back disorder, rated as 10 percent disabling from September 22, 2009 to June 15, 2015, and rated as 40 percent disabling from June 16, 2015; and a bilateral ankle strain with degenerative arthritis, both ankles receiving separate noncompensable ratings from December 20, 2012, to June 15, 2015, and 10 percent ratings beginning June 16, 2015.  His combined disability rating was 30 percent from August 21, 2006, to September 21, 2009, 40 percent from September 22, 2009, to June 15, 2015, 80 percent from June 16, 2015, to May 24, 2016, and 90 percent thereafter.  His TDIU was granted when his combined disability rating was increased to 80 percent on June 16, 2015.  Prior to that date, however, the Veteran did not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

However, a TDIU may still be warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).  In such cases, the authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director, Compensation Service in the first instance. Id.  Because the Board does not have this authority, the claim should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an extraschedular evaluation for bilateral pes planus and to TDIU to the Director, Compensation Service, for extraschedular consideration.  The AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

2.  Readjudicate the Veteran's bilateral pes planus and TDIU claims on extraschedular and schedular bases, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

